DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the bag handle holders" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the bottom wall bottom surface" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 14, it is unclear whether the one or more pairs of bag handle holders of line 6-7 are the same as the one or more pairs of bag handle holders of line 21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckerman (U.S. Pub. No. 20080128428).
Regarding Claim 1, Beckerman discloses a reusable container for use in transporting goods from a distribution center through a supply chain to a customer, the container comprising: a bottom wall having upper and lower surfaces, side edges, and end edges (Figure 1); a sidewall having side portions extending upwardly from the bottom wall side edges and end portions extending upwardly from the bottom wall end edges (Figure 1), the bottom wall and sidewall defining an interior (Figure 1); multiple pairs of slots in the sidewall side portions 28 (figure 1), each pair of slots having one slot disposed in each of the sidewall side portions that are aligned with one another across the interior (figure 2), each slot including an opening extending through the respective sidewall side portion (figure 5 and 6); and one or more removable divider walls 25/figure 2), each including a main portion sized to extend between the sidewall side portions (figure 1) and outwardly projecting portions 74 (Figure 6) configured to extend into the openings of one of the pair of slots to mount the removable divider wall to the sidewall and selectively divide the interior into multiple interior portions (figure 1).
Regarding Claim 2, Beckerman discloses the openings of the pair of slots are configured to guide the outwardly projecting portion downwardly as the divider wall is mounted to the sidewall and lock the divider wall against lateral movement (Figure 6).
Regarding Claim 10, Beckerman discloses the sidewall includes a label area on one or more of the side and end portions thereof (Figure 1), the label area including a smooth portion configured to have a first level of adherence of an adhesive label thereto and a textured edge portion (figure 1) configured to have a second Docket No. 8842-149120-US_2101US03 - 15 -level of adherence of the adhesive label thereto, the first level of adherence being relatively stronger than the second level of adherence (figure 1).
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plattner (WO2015107438).
Regarding Claim 1, Plattner discloses a reusable container 1 (Figure 1) for use in transporting goods from a distribution center through a supply chain to a customer, the container comprising: a bottom wall having upper and lower surfaces, side edges, and end edges (figure 1); a sidewall 3 (Figure 1) having side portions extending upwardly from the bottom wall side edges and end portions extending upwardly from the bottom wall end edges (Figure 1), the bottom wall and sidewall defining an interior (figure 1); multiple pairs of slots 4 (Figure 1) in the sidewall side portions, each pair of slots having one slot disposed in each of the sidewall side portions that are aligned with one another across the interior (Figure 1), each slot including an opening extending through the respective sidewall side portion (figure 1); and one or more removable divider walls 5 (Figure 1), each including a main portion (figure 3) sized to extend between the sidewall side portions and outwardly projecting portions 8 (Figure 3) configured to extend into the openings of one of the pair of slots to mount the removable divider wall to the sidewall and selectively divide the interior into multiple interior portions (Figure 1).
Regarding Claim 2, Plattner discloses the openings of the pair of slots are configured to guide the outwardly projecting portion downwardly as the divider wall is mounted to the sidewall and lock the divider wall against lateral movement (Figure 1).
Regarding Claim 3, Plattner discloses the openings of the pair of slots are downwardly tapering with a narrow width bottom portion 4 (figure 1); and the outwardly projecting portions of the removable divider wall include neck portions and panel portions disposed on the neck portions (figure 3), where the neck portion is configured to extend through the respective opening and the panel portion is configured to extend adjacent to an outer surface of the respective sidewall side portion such that the sidewall side portion is disposed between the panel portion and the main portion of the removable divider wall at least adjacent to the narrow width bottom portion of the respective opening (figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckerman (U.S. Pub. No. 20080128428) in view of Stahl (U.S. Pub. No. 20080296194).
Regarding Claims 6 and 7, Beckerman teaches all the limitations substantially as claimed except for the bottom wall bottom surface includes solid planar portions  the bottom wall bottom surface includes solid planar portions extending along a majority of a width thereof between the end edges (Figure 2), the solid planar portions configured to engage pop-up rollers for conveyance (figure 2) and the bottom wall includes a patterned portion having a plurality of walls having lowers edges exposed along the bottom wall bottom surface (figure 2), the patterned portion extending along a majority of the width of the bottom wall between the end edges thereof and configured to engage conveyors for conveyance (figure 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beckerman to include the above, as taught by Stahl, in order to add support to the base of the container.
Regarding Claim 13, Beckerman teaches all the limitations substantially as claimed except for the bottom wall and sidewall are of a rigid plastic material and integral with one another so as to minimize deformation during use.  However, Stahl teaches the bottom wall and sidewall are of a rigid plastic material and integral with one another so as to minimize deformation during use (paragraph 58).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beckerman to include plastic, as taught by Stahl, in order to be lightweight and durable.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckerman (U.S. Pub. No. 20080128428) in view of Langenbeck (U.S. Patent No. 4593816).
Regarding Claims 8 and 9, Beckerman teaches all the limitations substantially as claimed except for the bottom wall side and end edges have a rounded configuration to avoid catching on conveyance mechanisms and the bottom wall bottom surface includes upwardly tapering portions extending along the end edges thereof, the upwardly tapering portions configured to enable smooth conveyor transfer.  However, Langenbeck teaches the bottom wall side and end edges have a rounded configuration (figure 1) to avoid catching on conveyance mechanisms and the bottom wall bottom surface includes upwardly tapering portions extending along the end edges thereof (figure 1), the upwardly tapering portions configured to enable smooth conveyor transfer.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beckerman to included tapering and rounded edges, as taught by Langenbeck, in order to allow for stacking of the container.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckerman (U.S. Pub. No. 20080128428) in view of Burgess (U.S. Pub. No. 20130105489).
Regarding Claims 11 and 12, Beckerman teaches all the limitations substantially as claimed except for the sidewall includes one or more openings extending therethrough , the sidewall having no openings extending therethrough at least along 10% of a height thereof adjacent to the bottom wall to minimize leakage of liquids spilled .
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plattner (WO2015107438) in view of Dickinson (U.S. Patent No. 4974746).
Regarding Claims 4 and 5, Beckerman teaches all the limitations substantially as claimed except for the one or more pairs of bag handle holders are disposed along an upper edge of the sidewall, the bag handle holders including a notch in the upper edge of the sidewall and arm portions extending over portions of the notch to retain handles of bags within the notch and the bag handle holders, in combination with the one or more divider walls, are configured to hold bags within the container in a substantially stationary, upright configuration to prevent spillage of loose items.  However, Dickinson teaches the one or more pairs of bag handle holders (figure 2) are disposed along an upper edge of the sidewall (figure 2), the bag handle holders including a notch in the upper edge of the sidewall and arm portions extending over portions of the notch to .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plattner (WO2015107438) in view of Dickinson (U.S. Patent No. 4974746) and Burgess (U.S. Pub. No. 20130105489).
Regarding Claim 14, Plattner discloses a container 1 (Figure 1) for use in transporting goods from a distribution center through a supply chain to a customer, the container comprising: a bottom wall having upper and lower surfaces, side edges, and end edges (figure 1); a sidewall 3 (Figure 1) having side portions extending from the bottom wall side edges and end portions extending upwardly and outwardly from the bottom wall end edges (Figure 1), the bottom wall and sidewall defining an interior (Figure 1), multiple pairs of slots 4 (figure 1) in the sidewall side portions, each pair of slots having one slot disposed in each of the sidewall side portions that are aligned with one another across the interior (Figure 1), each slot including an opening extending through the respective sidewall side portion (Figure 1), the multiple pairs of slots including two pairs of slots disposed along the sidewall side portions to divide the interior into thirds (Figure 1) and a pair of slots disposed along the sidewall side portions to divide the interior in half (Figure 1); one or more removable divider walls 5 (Figure 1), 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10723509. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent read on the broader application claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J VOLZ/Examiner, Art Unit 3733